             Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 1 of 23




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                               ROME DIVISION

 STATE AUTOMOBILE MUTUAL                          )
 INSURANCE COMPANY, as subrogee                   )
 of DUKE HOSPITALITY LLC, d/b/a                   )
 MARRIOTT COURTYARD,                              )
                                                  )
                                Plaintiff,        )
                                                  )
 v.                                               )    CIVIL ACTION FILE NO.
                                                  )
 POLK COUNTY PUBLIC SERVICE                       )    ______________________
 INC., LARRY CRAWFORD                             )
 PLUMBING LLC, SOUTHERN PIPE &                    )
 SUPPLY COMPANY, INC. and                         )
 SHARON JONES,                                    )
                                                  )
                                Defendants.       )
                                                  )

                       COMPLAINT FOR PROPERTY DAMAGE
        Plaintiff State Automobile Mutual Insurance Company, as subrogee of Duke

Hospitality LLC, d/b/a Marriott Courtyard, sues Defendants Polk County Public

Service Inc., Larry Crawford Plumbing LLC, Southern Pipe & Supply Company,

Inc., and Sharon Jones as follows:

                                             PARTIES
        1.         Plaintiff State Automobile Mutual Insurance Company, as subrogee of

Duke Hospitality LLC, d/b/a Marriott Courtyard (hereinafter “Plaintiff”), is and has



LEGAL\49729777\1
             Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 2 of 23




been at all material times an Ohio corporation with its principal place of business

located at 518 E Broad Street, Columbus, Ohio 43216. At all times relevant hereto,

Plaintiff has been authorized to issue policies of insurance for property and other

interests located in the State of Georgia.

        2.         Defendant Polk County Public Service Inc. (hereinafter “Polk County”)

is a Georgia corporation having its principal place of business at 291 Huntington

Road, Cedartown, Georgia 30125. Polk County can be served with process by

serving its registered agent, Roger H. Tillery, located at 444 Huntington Road,

Cedartown, Georgia 30125.

        3.         Defendant Larry Crawford Plumbing LLC (hereinafter “Defendant

Larry Crawford”) is a Georgia limited liability company having its principal place

of business at P.O. Box 2367, Fort Oglethorpe, Georgia 30742. Larry Crawford can

be served with process by serving its registered agent, Andrew Crawford, located at

4 Crawford Lane Fort Oglethorpe, Georgia 30742. None of the members of Larry

Crawford Plumbing LLC are citizens of the State of Ohio.

        4.         Defendant, Southern Pipe & Supply Company, Inc. d/b/a Southern Bath

& Kitchen (hereinafter “Southern Pipe”) is a Delaware corporation having its

principal place of business at P.O. Box 5738, Meridian, Mississippi 39302. Southern




                                              2
LEGAL\49729777\1
             Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 3 of 23




Pipe can be served with process by serving its registered agent, CT Corporation

System, located at 289 S Culver St, Lawrenceville, Georgia 30046.

        5.         Defendant Sharon Jones is a citizen of the State of Georgia and may be

served with process at her domicile, 5845 W. Chapel Hill Road, Douglasville,

Georgia 30135.

                               JURISDICTION AND VENUE
        6.         Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332 because

there is complete diversity of citizenship between plaintiff and defendants and the

amount in controversy exceeds the sum of $75,000, exclusive of interest and costs.

        7.         Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because

a substantial part of the events or omissions giving rise to the claim occurred in this

judicial district.

                                 FACTUAL BACKGROUND
        8.         This case concerns two incidents, the first occurring on January 23,

2020, and the second occurring on October 9, 2020, that caused extensive water

damage to a Marriott Courtyard Hotel operated by Duke Hospitality, LLC, in Rome,

Georgia.




                                                3
LEGAL\49729777\1
             Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 4 of 23




        9.         At all times relevant hereto, Plaintiff provided insurance to Duke

Hospitality LLC, d/b/a Marriott Courtyard (hereinafter the “Insured”) for property

located at 300 West 3rd Street, Rome, Georgia 30165 (hereinafter the “Property”).

        10.        At all times relevant hereto, Plaintiff provided commercial property

insurance coverage for certain perils causing certain damages to the Property, and

other interests and expenses incurred from loss events (hereinafter the “Insurance

Policy”).

        11.        At all times relevant hereto, Plaintiff’s Insured owned and operated a

hotel on the Property.

        12.        On a date prior to January 23, 2020, the Insured hired Hogan

Construction Group (hereinafter “Hogan”) to serve as the general contractor for the

construction of the hotel on the Property.

        13.        Hogan subcontracted the plumbing work to Defendant Polk County.

        14.        Defendant Polk County subcontracted some or all of the plumbing work

to Defendant Larry Crawford.

        15.        Upon information and belief, some of the plumbing work was further

subcontracted by defendant Larry Crawford to Defendant Southern Pipe.




                                               4
LEGAL\49729777\1
             Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 5 of 23




        16.        During construction of the hotel, Defendant Polk County and/or

Defendant Larry Crawford installed PEX plumbing fittings in the plumbing system

on the Property.

        17.        During construction of the hotel, Defendant Polk County, Defendant

Larry Crawford, and/or Defendant Southern Pipe installed bathroom fixtures on the

Property.

        a.         First Incident on January 23, 2020

        18.        On or about January 23, 2020, a PEX fitting separated on the 4th floor

of the Property.

        19.        The PEX fitting separated because it was not properly installed during

construction of the hotel.

        20.        As a result of the separation of the PEX fitting, water released and

cascaded through multiple floors of the Property.

        21.        As a result of Defendant Polk County and/or Defendant Larry

Crawford’s improper installation of the PEX fitting, water escaped and caused

substantial water damage requiring restoration and replacement of walls, floors,

ceilings, and other structural components in various areas on the Property

(hereinafter “First Incident”).




                                               5
LEGAL\49729777\1
           Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 6 of 23




        22.        The First Incident was the direct and proximate result of Defendant

Polk County and/or Defendant Larry Crawford’s failure to properly install the PEX

fitting.

        23.        From the time the PEX fitting was installed, until January 23, 2020, the

PEX fitting had not been altered or changed in any manner.

        24.        Defendant Polk County and/or Defendant Larry Crawford knew, had

reason to know, and/or should have known through the exercise of reasonable

diligence and care that the PEX fitting was improperly installed.

        25.        As a result of Defendant Polk County and/or Defendant Larry

Crawford’s improper installation of the PEX fitting, and the resulting property

damage, the Insured made an insurance claim to Plaintiff pursuant to the Insurance

Policy.

        26.        Pursuant to the Insurance Policy, Plaintiff has paid the Insured in excess

of $400,000 under the Insurance Policy for property damage, and for other damages

and costs incurred from the First Incident.

        27.        As a result of the aforesaid payments, and pursuant to the contract of

insurance and by operation of law, Plaintiff is now subrogated to the rights of its

insured against all parties responsible for the occurrence of said damages.




                                                6
LEGAL\49729777\1
           Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 7 of 23




        b.         Second Incident on October 9, 2020

        28.        During construction of the hotel, Defendant Polk County and/or

Defendant Larry Crawford and/or Defendant Southern Pipe installed certain

bathroom fixtures on the Property.

        29.        Specifically, Defendant Polk County and/or Defendant Larry Crawford

and/or Defendant Southern Pipe installed bathtubs and bathtub overflow drains in

the guest rooms of the hotel.

        30.        On October 9, 2020, Defendant Sharon Jones was a guest in Room 320

at the Property.

        31.        At around 3 a.m. on October 9, 2020, while occupying Room 320,

Defendant Sharon Jones left a bathtub faucet running unattended.

        32.        Defendant Sharon Jones left the bathtub faucet running unattended

because she was intoxicated.

        33.        Because of her intoxicated condition, Defendant Sharon Jones did not

notice the bathtub water overflowing, running into her hotel guestroom, out into the

hallway, and down three floors of the hotel to the lobby.

        34.        The water in the bathtub failed to drain out of the bathtub overflow

drain because a temporary protective cap on the bathtub overflow drain was not

removed during installation.


                                              7
LEGAL\49729777\1
           Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 8 of 23




        35.        Defendant Polk County and/or Defendant Larry Crawford and/or

Defendant Southern Pipe failed to remove the protective cap on the bathtub overflow

drain during installation.

        36.        From the time the bathtub drains were installed, until October 9, 2020,

the bathtub drains had not been altered or changed in any manner.

        37.        Subsequent inspection of other hotel guest rooms revealed that all

bathtubs in the hotel except for one still had the temporary protective cap in place.

        38.        As a result of Defendant Sharon Jones intoxication and leaving the

bathtub faucet running, and Defendant Polk County and/or Defendant Larry

Crawford and/or Defendant Southern Pipe’s failure to properly install the bathtub

overflow drain, water escaped and caused substantial damage requiring restoration

and replacement of walls, floors, ceilings, and other structural components in various

areas on the Property (hereinafter “Second Incident”).

        39.        Defendant Polk County and/or Defendant Larry Crawford and/or

Defendant Southern Pipe knew, had reason to know, and/or should have known

through the exercise of reasonable diligence and care that the bathtub overflow

drains were improperly installed.

        40.        As a result of Defendant Sharon Jones leaving the water running and

Defendant Polk County and/or Defendant Southern Pipe’s improper installation of


                                               8
LEGAL\49729777\1
           Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 9 of 23




the bathtub drains, and the resulting property damage, the Insured made an insurance

claim to Plaintiff pursuant to the Insurance Policy.

        41.        Pursuant to the Insurance Policy, Plaintiff has paid or will pay the

Insured in excess of $75,000 to the extent of its obligations under the Insurance

Policy for property damage, and for other damages and costs incurred from the

Second Incident.

        42.        As a result of the aforesaid payments, and pursuant to the contract of

insurance and by operation of law, Plaintiff is now subrogated to the rights of its

insured against all parties responsible for the occurrence of said damages.

                              COUNT I – NEGLIGENCE
                         POLK COUNTY PUBLIC SERVICE INC.
        43.        At all times relevant hereto, Defendant Polk County held itself out as a

licensed and experienced plumbing contractor, performing various types of

plumbing work, including, but not limited to, installing, maintaining, servicing,

testing, inspecting and/or repairing plumbing systems, equipment and/or their

related component parts, including plumbing fittings and plumbing fixtures.

        44.        By undertaking to perform the plumbing work on the Property,

Defendant Polk County assumed a duty of care to the Insured to:

                   a)    properly install and/or connect the PEX fittings being installed in
                         the hotel;


                                               9
LEGAL\49729777\1
          Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 10 of 23




                   b)    properly install bathroom fixtures and bathroom drains;

                   c)    exercise due care when providing plumbing services on the
                         Property;

                   d)    act as a reasonable plumbing contractor when performing
                         services;

                   e)    comply with all applicable national, state, and local statutes,
                         regulations, codes, and industry standards; and

                   f)    take those steps and measures necessary to ensure that the
                         Property would not be damaged or made more susceptible to a
                         water damage as a result of the work performed by Defendant
                         Polk County.

        45.        Defendant Polk County breached its duties of reasonable care in that its

work and services were not properly and safely performed, and resulted in the First

Incident and the Second Incident and proximately caused harm to Plaintiff and the

Insured.

        46.        Defendant Polk County knew or should have known that if it breached

its duties of reasonable care to perform its work and services in a safe, proper, and

workmanlike manner that the property damage complained of herein could occur.

        47.        Defendant Polk County is liable and legally responsible for the property

damage expenses, costs and losses suffered by Plaintiff and the Insured, in one or

more of the following ways:

                   a)    installing, connecting and/or routing component parts of the
                         plumbing system in such a manner that the plumbing system
                         failed and released water;

                                               10
LEGAL\49729777\1
          Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 11 of 23




                   b)   installing, and/or connecting the PEX fittings in such a manner
                        that the PEX fittings separated into two pieces causing water to
                        flow into various areas on the Property;

                   c)   failing to test the PEX fitting following installation to ensure that
                        a PEX fittings were in proper working order;

                   d)   improperly installing bathroom fixtures and/or bathtub drains;

                   e)   failing to remove the temporary protective cap from the bathtub
                        overflow drains;

                   f)   failing to test the plumbing system following construction to
                        ensure that the plumbing system and its components and fixtures
                        were in a proper working order;

                   g)   failing to follow the manufacturer’s instructions in installing the
                        PEX fittings and the bathroom fixtures and/or bathtub drains;

                   h)   failing to perform its scope of work on the plumbing system in a
                        safe, proper, and workmanlike manner;

                   i)   failing to ensure that the installation of the PEX fittings and the
                        bathroom drains did not expose the Property to an increased risk
                        of water damage;

                   j)   failing to ensure that all plumbing work was performed pursuant
                        to the applicable national, state, and local statutes, regulations,
                        ordinances, codes, and/or industry standards;

                   k)   failing to take those steps necessary to protect the Property from
                        damage;

                   l)   failing to hire proper and adequate employees, agents, laborers,
                        and/or subcontractors;

                   m)   failing to properly train, supervise, instruct, direct, manage
                        and/or inspect the work and services provided by its employees,
                        agents, laborers and/or subcontractors;

                   n)   causing the plumbing system failure that led to the First Incident;
                                              11
LEGAL\49729777\1
          Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 12 of 23




                   o)    causing the plumbing system failure that led to the Second
                         Incident;

                   p)    otherwise failing to use due care, as may be disclosed during the
                         course of discovery.

        48.        Defendant Polk County, its agents, servants, and employees, breached

its duties by conducting itself in the manners described above and in other manners

that may be disclosed during discovery.

        49.        Defendant Polk County knew or should have known that the failures

listed above would foreseeably cause the Insured’s Property to sustain water

damage.

        50.        The damages sustained would not have occurred but for Defendant Polk

County’s breach of its duties of reasonable care to the Insured.

        51.        As a direct and proximate result of the aforesaid negligent, careless

and/or reckless acts and/or omissions of Defendant Polk County, the First Incident

and the Second Incident occurred and Plaintiff’s Insured sustained property damage

and other costs and expenses described above, exclusive of interest and costs, for

which Defendant Polk County is legally liable.

        52.        The Insured is an entity that Defendant Polk County could reasonably

have foreseen would be endangered as the result of the breaches of its duties.




                                              12
LEGAL\49729777\1
          Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 13 of 23




        53.        As a direct and proximate result of Defendant Polk County’s breaches,

the Insured sustained damage.

        54.        As a direct and proximate result of Defendant Polk County’s breaches,

Plaintiff sustained damage in an amount not less than $400,000 from the First

Incident and not less than $75,000 from the Second Incident.

                             COUNT II – NEGLIGENCE
                         LARRY CRAWFORD PLUMBING LLC
        55.        At all times relevant hereto, Defendant Larry Crawford held itself out

as a licensed and experienced plumbing contractor, performing various types of

plumbing work, including, but not limited to, installing, maintaining, servicing,

testing, inspecting and/or repairing plumbing systems, equipment and/or their

related component parts, including plumbing fittings.

        56.        By undertaking to perform the plumbing work on the Property,

Defendant Larry Crawford assumed a duty of care to the Insured to:

                   a)    properly install and/or connect the PEX fittings being installed in
                         the hotel;

                   b)    properly installing bathroom fixtures and bathroom drains;

                   c)    exercise due care when providing plumbing services on the
                         Property;

                   d)    act as a reasonable plumbing contractor when performing
                         services;



                                               13
LEGAL\49729777\1
          Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 14 of 23




                   e)    comply with all applicable national, state, and local statutes,
                         regulations, codes, and industry standards; and

                   f)    take those steps and measures necessary to ensure that the
                         Property would not be damaged or made more susceptible to
                         water damage as a result of the work performed by Defendant
                         Larry Crawford.

        57.        Defendant Larry Crawford breached its duties of reasonable care in that

its work and services were not properly and safely performed, and resulted in

property damage and proximately caused harm to Plaintiff and the Insured.

        58.        Defendant Larry Crawford knew or should have known that if it

breached its duties of reasonable care to perform its work and services in a safe,

proper, and workmanlike manner that the property damage complained of herein

could occur.

        59.        Defendant Larry Crawford is liable and legally responsible for the

property damage expenses, costs and losses suffered by Plaintiff and the Insured, in

one or more of the following ways:

                   a)    installing, connecting and/or routing component parts of the
                         plumbing system in such a manner that the plumbing system
                         failed and released water;

                   b)    installing, and/or connecting a PEX fitting in such a manner that
                         the PEX fitting separated into two pieces causing water to flow
                         into various areas on the Property;

                   c)    failing to test the PEX fittings following installation to ensure
                         that the PEX fittings were in proper working order;


                                              14
LEGAL\49729777\1
          Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 15 of 23




                   d)   improperly installing bathroom fixtures and/or bathtub drains;

                   e)   failing to remove the temporary protective cap on the bathtub
                        overflow drains;

                   f)   failing to test the plumbing system following construction to
                        ensure that the plumbing system and its components and fixtures
                        were in a proper working order;

                   g)   failing to follow the manufacturer’s instructions in installing the
                        PEX fittings and the bathroom fixtures and/or bathtub drains;

                   h)   failing to perform its scope of work on the plumbing system in a
                        safe, proper, and workmanlike manner;

                   i)   failing to ensure that the installation of the PEX fittings and the
                        bathroom drains did not expose the Property to an increased risk
                        of water damage;

                   j)   failing to ensure that all plumbing work was performed pursuant
                        to the applicable national, state, and local statutes, regulations,
                        ordinances, codes, and/or industry standards;

                   k)   failing to take those steps necessary to protect the Property from
                        damage;

                   l)   failing to hire proper and adequate employees, agents, laborers,
                        and/or subcontractors;

                   m)   failing to properly train, supervise, instruct, direct, manage
                        and/or inspect the work and services provided by its employees,
                        agents, laborers and/or subcontractors;

                   n)   causing the plumbing system failure that led to the First Incident;
                         causing the plumbing system failure that led to the Second
                        Incident; and

                   o)   otherwise failing to use due care, as may be disclosed during the
                        course of discovery.


                                              15
LEGAL\49729777\1
          Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 16 of 23




        60.        Defendant Larry Crawford, its agents, servants, and employees,

breached its duties by conducting itself in the manners described above and in other

manners that may be disclosed during discovery.

        61.        Defendant Larry Crawford knew or should have known that the failures

listed above would foreseeably cause the Insured’s Property to sustain water

damage.

        62.        The damages sustained would not have occurred but for Defendant

Larry Crawford’s breach of its duties of reasonable care to the Insured.

        63.        As a direct and proximate result of the aforesaid negligent, careless

and/or reckless acts and/or omissions of Defendant Larry Crawford, the First

Incident occurred and Plaintiff’s Insured sustained property damage and other costs

and expenses described above, exclusive of interest and costs, for which Defendant

Larry Crawford is legally liable.

        64.        The Insured is an entity that Defendant Larry Crawford could

reasonably have foreseen would be endangered as the result of the breaches of its

duties.

        65.        As a direct and proximate result of Defendant Larry Crawford’s

breaches, the Insured sustained damage.




                                              16
LEGAL\49729777\1
          Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 17 of 23




        66.        As a direct and proximate result of Defendant Larry Crawford

Plumbing’s breaches, Plaintiff sustained damage in an amount not less than

$400,000 from the First Incident and not less than $75,000 from the Second Incident.

                              COUNT III – NEGLIGENCE
                        SOUTHERN PIPE & SUPPLY COMPANY, INC.
        67.        At all times relevant hereto, Defendant Southern Pipe held itself out as

a licensed and experienced plumbing contractor, performing various types of

plumbing work, including, but not limited to, supplying, installing, maintaining,

servicing, testing, inspecting and/or repairing plumbing systems, equipment and/or

their related component parts, including plumbing fittings.

        68.        By undertaking to perform the plumbing work on the Property,

Defendant Southern Pipe assumed a duty of care to the Insured to:

                   a)     properly install the bathroom fixtures and/or bathtub drains;

                   b)     exercise due care when providing plumbing services on the
                          Property;

                   c)     act as a reasonable plumbing contractor when performing
                          services;

                   d)     comply with all applicable national, state, and local statutes,
                          regulations, codes, and industry standards; and

                   e)     take those steps and measures necessary to ensure that the
                          Property would not be damaged or made more susceptible to a
                          water damage as a result of the work performed by Defendant
                          Southern Pipe.


                                               17
LEGAL\49729777\1
          Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 18 of 23




        69.        Defendant Southern Pipe breached its duties of reasonable care in that

its work and services were not properly and safely performed, and resulted in the

property damage and proximately caused harm to Plaintiff and the Insured.

        70.        Defendant Southern Pipe knew or should have known that if it breached

its duties of reasonable care to perform its work and services in a safe, proper, and

workmanlike manner that the property damage complained of herein could occur.

        71.        Defendant Southern Pipe is liable and legally responsible for the

property damage expenses, costs and losses suffered by Plaintiff and the Insured, in

one or more of the following ways:

                   a)    installing and/or connecting component parts of the plumbing
                         system in such a manner that the plumbing system failed and
                         released water;

                   b)    installing and/or connecting the bathroom fixtures and/or bathtub
                         drains in such a manner that the bathtub overflowed;

                   c)    failing to test the bathroom fixtures and/or bathtub drains
                         following installation to ensure that the drain was in proper
                         working order;

                   d)    failing to test the plumbing system following construction to
                         ensure that the plumbing system was in a proper working order;

                   e)    failing to follow manufacturer’s instructions during installation;

                   f)    failing to remove the temporary protective cap from the bathtub
                         overflow drain in Room 320;

                   g)    failing to perform its scope of work on the plumbing system in a
                         safe, proper, and workmanlike manner;

                                              18
LEGAL\49729777\1
          Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 19 of 23




                   h)    failing to ensure that the installation of the bathroom fixtures did
                         not expose the Property to an increased risk of water damage;

                   i)    failing to ensure that all plumbing work was performed pursuant
                         to the applicable national, state, and local statutes, regulations,
                         ordinances, codes, and/or industry standards;

                   j)    failing to take those steps necessary to protect the Property from
                         damage;

                   k)    failing to hire proper and adequate employees, agents, laborers,
                         and/or subcontractors;

                   l)    failing to properly train, supervise, instruct, direct, manage
                         and/or inspect the work and services provided by its employees,
                         agents, laborers and/or subcontractors;

                   m)    causing the plumbing system failure that led to the Second
                         Incident; and

                   n)    otherwise failing to use due care, as may be disclosed during the
                         course of discovery.

        72.        Defendant Southern Pipe, its agents, servants, and employees, breached

its duties by conducting itself in the manners described above and in other manners

that may be disclosed during discovery.

        73.        Defendant Southern Pipe knew or should have known that the failures

listed above would foreseeably cause the Insured’s Property to sustain water

damage.




                                               19
LEGAL\49729777\1
          Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 20 of 23




        74.        The damages sustained from the Second Incident would not have

occurred but for Defendant Southern Pipe’s breach of its duties of reasonable care

to the Insured.

        75.        As a direct and proximate result of the aforesaid negligent, careless

and/or reckless acts and/or omissions of Defendant Southern Pipe, the Second

Incident occurred and Plaintiff’s Insured sustained property damage and other costs

and expenses described above, exclusive of interest and costs, for which Defendant

Southern Pipe is legally liable.

        76.        The Insured is an entity that Defendant Southern Pipe could reasonably

have foreseen would be endangered as the result of the breaches of its duties.

        77.        As a direct and proximate result of Defendant Southern Pipe’s breaches,

the Insured sustained damage.

        78.        As a direct and proximate result of Defendant Southern Pipe’s breaches,

Plaintiff sustained damage from the Second Incident in amount not less than

$75,000.

                                COUNT IV – NEGLIGENCE
                                   SHARON JONES
        79.        At all times relevant hereto, Defendant Sharon Jones had a duty to use

due care so as to not cause damage to the Property.



                                              20
LEGAL\49729777\1
          Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 21 of 23




        80.        Defendant Sharon Jones had a duty to act as a reasonable hotel guest

during her stay on the Property.

        81.        Defendant Sharon Jones breached her duty to use due care and caused

damage to the Property.

        82.        The Second Incident and resultant damage to the Property were the

direct and proximate result of the negligence, carelessness, recklessness, and/or

negligent acts and omissions of Defendant Sharon Jones as follows:

                   a)    leaving the water faucet running unattended;

                   b)    allowing water to accumulate in the bathtub and overflow;

                   c)    becoming intoxicated to the point that she did not realize she left
                         the bathtub faucet running unattended and did not notice the
                         bathtub water overflowing into her guest room, out the door, into
                         the hallway, and down three floors of the hotel;

                   d)    failing to take appropriate measures and/or notify hotel personnel
                         that the water accumulated and/or overflowed in the bathtub;

                   e)    causing the water to overflow in the bathtub that led to the
                         Second Incident; and

                   f)    otherwise failing to use due care, as may be disclosed during the
                         course of discovery.

        83.        Defendant Sharon Jones knew or should have known that the failures

listed above would foreseeably cause the Insured’s Property to sustain water

damage.



                                               21
LEGAL\49729777\1
          Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 22 of 23




        84.        The damages sustained would not have occurred but for Defendant

Sharon Jones’ breach of her duties of reasonable care to the Insured.

        85.        As a direct and proximate result of the aforesaid negligent, careless

and/or reckless acts and/or omissions of Defendant Sharon Jones, the Second

Incident occurred and Plaintiff’s Insured sustained property damage and other costs

and expenses described above, exclusive of interest and costs, for which Defendant

Sharon Jones is legally liable.

        86.        The Insured is an entity that Defendant Sharon Jones could reasonably

have foreseen would be endangered as the result of the breaches of said duties.

        87.        As a direct and proximate result of Defendant Sharon Jones’ breaches,

the Insured sustained damage.

        88.        As a direct and proximate result of Defendant Sharon Jones’ breaches,

Plaintiff sustained damage from the Second Incident in amount not less than

$75,000.

        WHEREFORE, the Plaintiff demands judgment against Defendants Polk

County Public Service Inc., Larry Crawford Plumbing LLC, Southern Pipe & Supply

Company, Inc. and Sharon Jones in an amount not less than $475,000 for actual,

incidental, and consequential damages, plus interest, costs of this action as may be




                                              22
LEGAL\49729777\1
          Case 4:20-cv-00291-ELR Document 1 Filed 12/14/20 Page 23 of 23




allowed by law, and for such other and further relief as this Court deems just and

proper.

        Respectfully submitted this 14th day of December, 2020.


                                           /s/ David M. Bessho
                                           David M. Bessho
                                           Georgia Bar No. 055784
                                           COZEN O’CONNOR
                                           The Promenade, Suite 400
                                           1230 Peachtree Street, N.E.
                                           Atlanta, Georgia 30309
                                           Telephone: (404) 572-2000
                                           Facsimile: (404) 572-2199
                                           Email: dbessho@cozen.com

                                           Attorney for Plaintiff




                                         23
LEGAL\49729777\1
